MATTER OF G

-

In DEPORTATION Proceedings
A-7111978
Decided by Board September •5(5, 1958
Act of September 11, 1457, section 7 —Eligibility, peeen+ - rbilel relnoi nnchinDefinitions in 1952 Act controlling.
An alien cannot qualify for sAief under section 7 of the ,let of September 11,
1957, on the basis of his relationship to is United States citizen child over
the age of 21, since such alien is not a ' ,parent" as defined in section 14 of
the 1957 act and section 101(b) (1) and (2) of the Immigration and Nationality Act..

Cueram:
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251 (a) (1)]—Excludable
at entry as an alien who was not a noneuota immigrant as specified
in his visa.

BEFORE ME BOARD

Discussion: This case is before us on appeal from a decision of
the special inquiry officer dated June 16, 1958, ruling that the alien
is ineligible for relief under section 7 of Public Law 85-316, denying all other discretionary relief, and ordering deportation. Respondent was born in Hungary on December 23, 1897, and first
entered the United States in 1913. He became a naturalized United
States citizen on October 23, 1922, but lost his United States citizenship through residence abroad between 1939 and 1950, when he returned to the United States as the spouse of a United States citizen
with a section 4(a) visa. .
Recently, respondent applied for naturalization as a former
United States citizen and as a result of this petition the Immigration Service learned that his second wife was granted a divorce on
the ground of desertion ha the Chancery Conrt of New Jersey on
October 23, 1944 ; with the final decree being filed on January 24,
1945- It is conceded that the divorce was obtained purely by publication and that a copy of neither the retitle-. nor the decree was
ever sent to respondent.
"Tditor'e Yote: See Stutter of II--, A-7114373, Inieririi Decision 144 1004,
which overrules this decisinn,

140

While respondent admits that his wife mentioned to him (perhaps in 1945) that she had gotten or was contemplating a divorce,
he testified that he did not believe her statements since she had frequently threatened divorce in the past. had lived with him as his
wife in Czechoslovakia in 1947, and had never presented him with
any documents to this effect. Upon arrival in the United States,
respondent was met at the boat by his son and his wife, in company
with another man. The son took respondent to live with him, but
a few days later respondent visited his wife (no longer living in
their old home) and learned that she was living with the other man,
whom she subsequently
The special inquiry officer held that respondent's defense of lack
of knowledge of his wife's divorce was unavailing to defeat the
ground of deportation, which tons held sustained. The special inquiry officer denied respondent's application for relief under section 211(c), none pro tune, because the special inquiry officer felt
that respondent knew he was not the spouse of a United States
citizen when he applied for admission.
Preexamination was also denied on the theory that even though
respondent was eligible for section 203(a) (2) preference, he is excludable under section 212(fl,) (19). Moreover, respondent was held
ineligible for suspension since he would be unable to prove good
moral character, having furnished false information under oath in
1955 to a naturalization examiner and the District Court concerning
his marital status.
On May 13, 1958, the Board held that because respondent was
not the spouse of a United States citizen at the time of last entry,
he was not entitled to nonquota status and that the deportation
charge was clearly supported. The Board further held that since
the record revealed that respondent was fully aware of the divorce
and its effect at the time he testified on his naturalization petition,
the special inquiry officer was correct in holding that respondent
was unable to prove good moral character on the basis of these
statements and, consequently, was ineligible for suspension and voluntary departure.
Moreover, the Board refused to grant a waiver of the ground of
inadmissibility under section 211(c), nurse pro twat, since respondent may have learned of his wife's divorce or may have become
fully aware of its effect on his immigration status prior to utilizing
this nonquota statue as the spouse of a citizen to obtain entry into
this country. Finally, the Board ordered a reopening of the record
to permit respondent to apply for relief under the last clause of
section 7 of the Act of September 11, 1957 (Public Law 85-316).
After a reopened hearing, the special inquiry officer ruled that
respondent was ineligibile for relief under section 7 of Public Law
141

85-316, because respondent is not a "parent" as defined in section
101(b) (1), (2), respondent's son being over 21 years of age,
Sm-tion 14 of Public Law 86-316 state. that:
Except as otherwise specifically provided in this Act, the definitions contained in subsections (a) and (5) of section 101 of the Immigration and
Nationality Act shall apply to sections 4, 5, 6, 7, 8, 9, 12, 13, and 15 of this Act.

Since section 7 contains no such specific provision, the definitions

found in the Immigration and Nationality Act apply and respondent is not a "parent" Hence, the alien is ineligible for administrative relief under section 7. The decision of the special inquiry
officer is accordingly affirmed.
Order: It is hereby ordered that the order of the special inquiry
officer be affirmed.

142

